Title: To Thomas Jefferson from Timothy Pickering, 3 December 1804
From: Pickering, Timothy
To: Jefferson, Thomas


                  
                     Decr. 3. 1804.
                  
                  Agreeably to the conversation of last Saturday, Colo. Pickering presents for Mr. Jefferson’s perusal, Knight’s treatise on the culture of the Apple & Pear, and on the making of Cider & Perry; persuaded that he will derive some useful information from his facts and practical details, and much pleasure from his ingenious theories. The interesting fact (however to be accounted for) that the old celebrated cider fruits can no longer be propagated in England, is stated by Marshall, in his Rural Economy of Herefordshire & Gloucestershire, written more than twenty years ago.
               